                      Case: 5:19-cr-00409-JRA Doc #: 18-1 Filed: 12/11/19 1 of 3. PageID #: 93

″                                           ハ
                                                                                       ^

    ′



                                                IN THE COURT OF COMMON PLEAS
                                                   PORTAGE COUNTY,OHIO
                                                       脚
                STATE OF OH10, COm辟                    ∞ MMoN PrAS           CASE NO.2000 CR 0277

                                Plaintiff        JA‖    182001
                                                                             JUDGE JOSEPH R.KAINRAD
                ‐
                VS¨
                                 POmAGE COu町                     じⅢ0

                BRADLEY J.NELSON,                            )               ORDER AND JOURNAL ENTRY

                                Defendant

                       On Tuesday, January 16, 2001, Defendant's sentencing hearing was held pursuant to Ohio

                Revised Code Section 2929.19.

                       Defense Attorney, Dennis Lager on behalfofJoseph Szymanski, and the Assistant Prosecuting
        ＪＪ⊃ Ｌ




                Attomey, Barbara Oswick, were present as was the Defendant, Bradley J. Nelson, who was afforded

                all rights pursuant to Crim. R. 32. Also present was Stephen Poling on behalfofthe Portage County

                Adult Probation Department.

                       The Court has considered the record, oral statements, any victim impact statement and

                presentence report prepared, as well as the principles and purposes ofsentencing under Ohio Revised


                Code Section 2929.1 1, and has balanced the seriousness and recidivism factors under Ohio Revised

                Code Section 2929. 12.

                       The Court finds that the Defendant, Bradley J. Nelson, has previously entered a written Plea

                of Guilty to the offense of "Attempted Rape", as charged in Amended Count One of the Indictment,

                a felony   ofthe second degree, in violation of R.C. 2923.02 and 2907.02(A)(1)(b). The remarning

                charges were dismissed.

                       The Court further finds that the victim sulfers from emotional harm and the offense was

                facilitated by Defendants relationship with the victim, as he was the baby sitter. Therefore, there is

                nothing to overcome the presumption ofprison.

                                                           ATTACHMENT A
                                                                                           re   121   ^.^-.r   e'tn
         Case: 5:19-cr-00409-JRA Doc #: 18-1 Filed: 12/11/19 2 of 3. PageID #: 94

．
．
                              i                                                ‐




           For reasons stated on the record, and after consideration ofthe factors under Revised Code

    2929.12, the Court also finds that prison is consistent with the purpose of Revised Code Section

    2929.11 ard the Defendant is not amenable to community control sanction

            The Court thereupon notified the Defendant   , the   parole board could increase the total prison


    te1m up to fifty percent (50%) of the original prison term for certain violations of prison rules; and

    that after release from prison, the Defendant will be supervised under post release control R.C.

    2967.28.

            The Court further notified the Defendant that   ifthe Defendant violates the terms of the post-

    release control, the Defendant could receive an additional prison term not to exceed         fifly   percent

    (50%) of his original prison term.

            The Court further finds the sentence was recommended by the State of Ohio and agreed upon

    by the Defendant.

            IT IS THEREFORE ORDERED that the Defendant be sentenced to the Ohio Department of

    Rehabilitation and Conection, Grafton, Ohio to a definite term of imprisonment ofthree (3) years,

    to be served for the offense of "Attempted Rape", or until such time as he is otherwise legally

    released.

            IT IS FIJRTHER ORDERED Defendant shall receive credit for the one hundred six (106)

    days he has spent in the Portage County Jail in the above styled case. This credit included      jail time

    up to the date of this entry and does not include any subsequent time awaiting conveyance to the

    reception facility.

            IT IS FURTHER ORDERED the bond previously fixed herein shall be discharged.

            IT IS FLIRTHER ORDERED that the Defendant be assessed the costs ofthese proceedings,

    for all of which execution shall issue.

            IT IS FURTHER ORDERED that the Clerk of this Court prepare              a warrant   to issue to the

                                                                                      ri n^
                                                                                                   ̀^H●
       Case: 5:19-cr-00409-JRA Doc #: 18-1 Filed: 12/11/19 3 of 3. PageID #: 95

                        ハ
                                                                  ヘ



ShedffofPortage Colmty commanding hlm to convey this Defendant as herclnabove dlrected,alld

thtt the Defendant be rcmaded into the custody ofthe Po■ age County She■ ffto be sO convcyed

       ITIS S0 0RDERED.




cc: Barbara OswicL Assistant Prosecuting Attomey
       Joseph Sz"ansk/DL,Attomり       for Dettndant
       Stephen Poling,Aduit PЮ bation Department
       SheHff




                                                                   ´
                                                                   J1329 PAC[1372
